SUPREME COURT OF THE STATE OF NEW YORK
              Appellate Division, Fourth Judicial Department

713
CA 13-01498
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND WHALEN, JJ.


JEFFREY=S AUTO BODY, INC.,
PLAINTIFF-RESPONDENT,

                     V                               MEMORANDUM AND ORDER

LIBERTY MUTUAL FIRE INSURANCE COMPANY,
DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


JAFFE & ASHER LLP, NEW YORK CITY (MARSHALL T. POTASHNER OF COUNSEL), FOR
DEFENDANT-APPELLANT.

BOUSQUET HOLSTEIN PLLC, SYRACUSE (CECELIA R.S. CANNON OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (James
P. Murphy, J.), entered June 10, 2013. The order denied the motion of
defendant to dismiss in part plaintiff=s amended complaint.

     It is hereby ORDERED that the order so appealed from is unanimously
affirmed without costs.

     Same Memorandum as in Nick=s Garage, Inc. v Liberty Mut. Fire Ins.
Co. ([appeal No. 1] ___ AD3d ___ [Aug. 8, 2014]).




Entered:   August 8, 2014                         Frances E. Cafarell
                                                  Clerk of the Court